Citation Nr: 1827219	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-00 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for ischemic heart disease status post myocardial infarction and stenting.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of medial compartmental arthroplasty of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II.

6.  Entitlement to an effective date earlier than May 16, 2014, for the grant of service connection for type II diabetes mellitus type II.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacano, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, May 2012, March 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2015, the Board remanded the case to schedule the Veteran for a hearing.  The requested videoconference hearing addressing all of the above issues was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with waivers of initial agency of original jurisdiction (AOJ) consideration.
This appeal was processed using the Veterans Benefits Management System (VBMS).

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with a March 2017 rating decision, challenging the denial of a claim for service connection for right knee impairment secondary to the service-connected left knee disability.  See February 2018 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

The issues of entitlement to service connection for bilateral eye diabetic retinopathy and bilateral lower extremity peripheral neuropathy due to the service-connected diabetes mellitus have been raised by the record, but have not been addressed by the AOJ. See, e.g., April 2016 VA eye treatment record; November 2016 Bd. Hrg. Tr. at 27 (Veteran testified to having some numbness or tingling in his lower extremities due to his diabetes mellitus).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.

The issues of entitlement to increased evaluations for ischemic heart disease, bilateral hearing loss, and residuals of medial compartmental arthroplasty of the left knee and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires a restricted diet and has required an oral hypoglycemic agent, but it has not required insulin or regulation of his activities.

2.  On November 30, 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative confirmed on the record that the Veteran wanted to withdraw the appeal as to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  On November 30, 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative confirmed on the record that the Veteran wanted to withdraw the appeal as to the issue of entitlement to an effective date earlier than May 16, 2014, for the grant of service connection for diabetes mellitus.


CONCLUSIONS OF LAW


1.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an effective date earlier than May 16, 2014, for the grant of service connection for diabetes mellitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Evaluation - Diabetes Mellitus Type II

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, a uniform evaluation is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 20 percent evaluation for his service-connected diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent evaluation)).

Successive rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 for diabetes mellitus has successive rating criteria because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent evaluation requires insulin, restricted diet, and regulation of activities, and so forth.  Camacho, 21 Vet. App. at 366.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 20 percent is not warranted for diabetes mellitus.

The VA treatment records show that the Veteran was pre-diabetic in 2013 and was diagnosed with noninsulin-dependent diabetes mellitus in 2014 for which he was started on metformin (an oral hypoglycemic agent).  He was granted service connection for this disability based on the 2014 diagnosis.  See VA treatment records from June 2013 and May 2014; see also, e.g., February 2014 VA examination report (Veteran not yet diagnosed with diabetes mellitus).

The Veteran's diabetes mellitus requires a restricted diet and has required an oral hypoglycemic agent; however, it has not required insulin or regulation of his activities.  See, e.g., May 2014 (initial diagnosis with plan for nutritional referral, weight reduction with diet and activity; nutritional evaluation showing diet and yard work activity); July 2014 (Veteran reported he walked for exercise); June 2015 (continued plan for activity, weight reduction, and diet); January 2016 (Veteran reported that he had limited mobility because of knee pain, but was able to climb a flight of stairs without difficulty and do yardwork).  A July 2016 VA treatment record (nursing note) shows that the Veteran reported that he had previously been on metformin, but that the medication upset his stomach; he also reported that his primary care provider was going to put him on another diabetes mellitus medication and that he would need to start checking his blood sugar more.  The VA nurse indicated that he had reviewed the matter with the primary care provider and that the plan was to start the Veteran on daily glipizide tabs (an oral hypoglycemic agent).  See also, e.g., VA treatment records from March 2016 (medication management note indicating Veteran had not been taking metformin based on medication refill history) and December 2016 (Veteran reported he had stopped taking glipizide tabs).  At the time of the December 2016 appointment, it was noted that the Veteran had hypoglycemias that were not associated with activity and that he had been having such episodes since his twenties.  The treatment provider instructed the Veteran to document his low blood sugars off of his diabetes medications and that they could consider an endocrinology consultation.

In summary, the Board finds that the Veteran is not required to regulate his activities due to diabetes mellitus as outlined in Comancho, a requirement for assignment of a 40 percent evaluation.  The record also does not indicate that the Veteran's diabetes mellitus requires the use of insulin.  Indeed, the Veteran confirmed that he was not taking insulin during the Board hearing.  See November 2016 Bd. Hrg. Tr. at 24-25.  In reaching this decision, the Board has considered the Veteran's lay statements, in addition to the medical evidence of record, which also support a finding that an increased evaluation is not warranted.

The Board notes that there are currently no separately service-connected diabetic complications; however, the possible complications raised by the record are being referred to the AOJ for initial consideration.  To the extent that the AOJ determines that there have been noncompensable diabetic complications during the appeal period, such complications are part of the diabetic process under Diagnostic Code 7913 and would not change the 20 percent evaluation currently assigned.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Based on the foregoing, the Board finds that the weight of the evidence is against an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In this case, the Veteran's representative confirmed that the Veteran wanted to withdraw the appeal as to the issues of entitlement to an evaluation in excess of 10 percent for tinnitus and entitlement to an effective date earlier than May 16, 2014, for the grant of service connection for diabetes mellitus type II during the November 2016 hearing.  See Bd. Hrg. Tr. at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied.

The appeal as to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than May 16, 2014, for the grant of service connection for diabetes mellitus type II is dismissed.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records for the bilateral hearing loss claim, as detailed in the directives below.

Regarding the ischemic heart disease and left knee claims, the Veteran was most recently provided VA examinations over four years ago.  The Veteran has essentially alleged that these disabilities have increased in severity since that time.  See November 2016 Bd. Hrg. Tr. When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of these disabilities.  The examiner will also be able to conduct the necessary joint testing required as a result of a recent decision issued by the United States Court of Appeals for Veterans Claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (concluding that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing).

Regarding the bilateral hearing loss claim, it appears that the AOJ did attempt to schedule the Veteran for a more recent VA examination around the same time as the 2014 VA examinations for the other service-connected disabilities.  The record shows that the Veteran failed to appear for that examination; however, he testified that there must have been an error because he does not miss appointments.  See Bd. Hrg. Tr. at 13-14.  The record also shows that the Veteran was sent notification of the examination, but the file does not contain the actual letter of such notification.  See February 2014 printout.  As such, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for the VA audiological examination.  See also, e.g., December 2016 VA treatment record (Veteran reported right ear hearing had gotten worse in the last several months).

Finally, the TDIU claim is inextricably intertwined with the pending increased evaluation claims, and a remand is therefore required.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ischemic hearing disease, bilateral hearing loss, and left knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  The request for records should include a search for any audiological testing results in Vista Imaging.  See, e.g., December 2016 VA audiology clinic note (providing current evaluation and noting that last evaluation was in June 2015).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected ischemic heart disease status post myocardial infarction and stenting.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including an exercise stress test.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should address:

(1) the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

(2)  whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year; 

(3) whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction; and

(4) whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

The examiner should also identify and describe any surgical scars related to the Veteran's heart disability and provide the findings necessary under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  He or she should also discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of medial compartmental arthroplasty of the left knee.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The record indicates that the Veteran is being scheduled for a VA examination in connection with his right knee service connection claim that is currently before the AOJ.  See April 2018 VA examination request printout.  The Veteran need not be scheduled for a separate VA examination if the currently requested VA examination for the right knee addresses the requested findings below.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right knees in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether the Veteran has prosthetic replacement of the left knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The examiner should also identify and describe any surgical scars related to the Veteran's left knee disability and provide the findings necessary under the rating criteria.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS claims file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining a VA medical opinion to determine the combined effects of the Veteran's service-connected disabilities on his ability to function in an occupational environment.  See also, e.g., December 2010, October 2012, and January 2017 private medical opinions; December 2010, March 2012, and February 2014 VA examination reports.

7.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the September 2014 supplemental statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


